FILED
                            NOT FOR PUBLICATION                             JUL 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARK JAMES WILSON,                               No. 12-36006

               Plaintiff - Appellant,            D.C. No. 6:11-cv-06105-TC

  v.
                                                 MEMORANDUM*
CANDACE E. WHEELER, Member,
Oregon Board of Parole-Post Prison
Supervision, (Board); et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                        Ann Aiken, Chief Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Oregon state prisoner Mark James Wilson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

violated his constitutional rights in connection with his hearing before the Oregon

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Board of Parole and Post-Prison Supervision. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal on the basis of Eleventh

Amendment immunity. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th

Cir. 2004). We may affirm on any ground supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Wilson’s constitutional claims against

defendants in their official capacities because those claims are barred by the

Eleventh Amendment. See Flint v. Dennison, 488 F.3d 816, 824-25 (9th Cir.

2007) (state officials sued for damages in their official capacities are entitled to

Eleventh Amendment immunity); see also Green v. Mansour, 474 U.S. 64, 67-69

(1985) (distinguishing claims for prospective and retrospective relief and

explaining that claims for retrospective relief are barred by the Eleventh

Amendment).

      To the extent that Wilson sought prospective injunctive relief with regard to

his informational privacy claim, dismissal of that claim was proper because Wilson

failed to state a claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(though pro se pleadings are to be liberally construed, a plaintiff must still present

factual allegations sufficient to state a plausible claim for relief); see also United

States v. Guerrero, 693 F.3d 990, 998 (9th Cir. 2012) (explaining that “there is no


                                            2                                     12-36006
authority for the proposition that a defendant’s preference that his personal history

be kept personal justifies denial of public access to criminal proceedings”); Seaton

v. Mayberg, 610 F.3d 530, 534-35 (9th Cir. 2010) (imprisonment results in “the

circumscription or loss of many significant rights,” in particular a loss of privacy in

prison treatment records).

      AFFIRMED.




                                           3                                    12-36006